DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 07/05/2022 has been entered and fully considered. Claims 1, 3-4, 6 and 8-19 remain pending in the application, where the independent Claims 1 and 19 have been amended.

Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Agent Elliott Mason on 07/27/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) -- A method for characterizing a photonic device that includes one or more ports in a photonic layer of an integrated circuit, the method comprising:
coupling an optical wave into a first optical coupler that couples at least a first optical mode outside of the photonic layer to a first waveguide in the photonic layer;
wherein the integrated circuit comprises
a first multi-port optical coupler that includes three or more ports in the photonic layer, including
a first port optically coupled to the first optical coupler,
a second port optically coupled to a first port of the photonic device, and
a third port optically coupled to a first optical reflector configured to send substantially all optical power emitted from the third port of the first multi-port optical coupler back to the third port of the first multi-port optical coupler;
a second optical coupler that couples at least a second optical mode outside of the photonic layer to a second waveguide in the photonic layer; and
a second multi-port optical coupler that includes three or more ports in the photonic layer, including
a first port optically coupled to the second optical coupler,
a second port optically coupled to a second port of the photonic device, and
a third port optically coupled to a second optical reflector configured to send substantially all optical power emitted from the third port of the second multi-port optical coupler back to the third port of the second multi-port optical coupler; and
wherein the method further comprises
providing an output signal from the photonic device in response to the photonic device receiving a first portion of the optical wave;
providing a second portion of the optical wave from the first optical coupler, wherein the second portion of the optical wave was not coupled into the photonic device; and
characterizing at least one of an optical transmission characteristic or an optical reflection characteristic of the photonic device based at least in part on the second portion of the optical wave and the output signal. --

All the other claims are entered as filed by Applicants on 07/05/2022


Response to Arguments

3- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 102/103 and 103 rejections previously set forth in the non final office action mailed on 04/07/2022. 

Allowable Subject Matter

4- Claims 1, 3-4, 6 and 8-19  are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 1, 19 and method claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

An integrated circuit, comprising: at least one photonic layer that includes one or more optical waveguides; a first optical coupler ...; a photonic device that includes one or more ports in the photonic layer; a first multi-port optical coupler that includes three or more ports in the photonic layer, including a first port optically coupled to the first optical coupler, a second port optically coupled to a first port of the photonic device, and a third port optically coupled to a first optical reflector configured to send substantially all optical power emitted from the third port of the first multi-port optical coupler back to the third port …; a second optical coupler that couples at least a second optical mode outside of the photonic layer to a second waveguide in the photonic layer; and a second multi-port optical coupler that includes three or more ports in the photonic layer, including a first port optically coupled to the second optical coupler, a second port optically coupled to a second port of the photonic device, and a third port optically coupled to a second optical reflector configured to send substantially all optical power emitted from the third port of the second multi-port optical coupler back to the third port of the second multi-port optical coupler.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Elenion, Chang and Lee . However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886